FILED
                            NOT FOR PUBLICATION                             MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30097

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00067-EJL

  v.
                                                 MEMORANDUM *
CAMERON SCOTT GRIFFIN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Cameron Scott Griffin appeals pro se from the district court’s order denying

his motion to obtain a list of juror names from his trial. We have jurisdiction under

28 U.S.C. § 1291, and we vacate and remand to the district court.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After this court affirmed Griffin’s jury-trial conviction for conspiracy to

possess with intent to distribute methamphetamine and distribution of

methamphetamine, he filed the instant motion seeking the names of the jurors in

his case in order to develop facts to support his claim that the jury engaged in

improper deliberations. Griffin also filed a petition for a writ of mandamus and a

motion for a hearing pursuant to Kastigar v. United States, 406 U.S. 441 (1972).

The district court denied the petition and both motions on the merits. This court

recently vacated the district court’s disposition of the mandamus petition and

Kastigar motion, on the ground that the court lacked jurisdiction to adjudicate their

merits. See United States v. Griffin, No. 10-30213, 2011 WL 4588919 (9th Cir.

Oct. 5, 2011).

      The district court likewise lacked jurisdiction over Griffin’s motion to obtain

juror names. As this court explained in Griffin’s previous appeal, 28 U.S.C.

§ 2255 “provides the exclusive procedural mechanism by which a federal prisoner

may test the legality of detention.” Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.

2000). Because Griffin could have sought relief by way of a section 2255 motion,

the district court lacked jurisdiction to adjudicate the merits of his motion

requesting a list of juror names. We accordingly vacate the district court’s order




                                           2                                       11-30097
denying that motion on the merits, and remand with instructions that the district

court dismiss the motion for lack of jurisdiction.

      We are aware that Griffin recently filed a section 2255 motion in the district

court, which the court deemed timely filed. We note that Griffin may move in the

district court to amend that motion to add additional claims, and to conduct any

necessary discovery in those proceedings. By this memorandum disposition, we

express no opinion as to the merits of any such motion.

      VACATED and REMANDED.




                                           3                                  11-30097